                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

                                        No. 4:18-cr-73-D-1

     UNITED STATES OF AMERICA

             v.                                                        ORDER

    TROY LAMONT POWELL



       This matter having come before the Court by the Defendant's motion for a court order

allowing defense counsel to conduct video conferencing as necessary with Defendant, who is located

at the Western Tidewater Regional Jail in Suffolk, VA. For good cause shown, the motion is

GRANTED.

       The Court's technology staff shall work with the staff at the Western Tidewater Regional Jail

to facilitate video conferences as necessary between Defendant and their counsel.

       This --l- day of [)czCQ Mb.., <l_        , 2020.




                                              J SC. DEVER III
                                              United States District Judge




          Case 4:18-cr-00073-D Document 74 Filed 12/07/20 Page 1 of 1
